Citation Nr: 0324698	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  98-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis in both 
shoulders and hips.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to April 
1954. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of adverse actions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee (hereinafter RO).  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The evidence indicates that the veteran suffered cold 
exposure during service in the Korean War and his awards and 
decorations reflect combat service during the War.

3.  There is competent medical evidence of record indicating 
current arthritis of both shoulders and hips.

4.  There is competent medical evidence of record linking the 
veteran's arthritis to his cold exposure during his active 
military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
arthritis of both shoulders and hips was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented by regulation at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist 
claimants applying for veterans' benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In the 
present case, the veteran was notified of the evidence 
required for a grant of his claim and of the provisions of 
the VCAA by supplemental statements of the case (SSOCs) dated 
in September 2001 and December 2002.  The SSOCs notified the 
veteran of the evidence and information that VA would attempt 
to obtain on its own as well as the information and evidence 
that the veteran would have to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board concludes, 
therefore, that the VA adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Consequently, there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).  In the present case, the necessary 
evidence includes clinical records pertinent to the veteran's 
claim in the form of the following: A VA examination report 
dated in March 1999 and private examination reports dated in 
June 1990, September 1998 and September 2001.  Unfortunately, 
the complete service medical records are unavailable and are 
presumed to have been destroyed in the 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri.  
Nevertheless, since the Board is granting the veteran's 
claim, no useful purpose would be served by delaying the 
adjudication of the veteran's claim.  The veteran, therefore, 
is not prejudiced by appellate review and the Board can issue 
a final decision.

II.	Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
miliary, naval, or air service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2002).

Service connection can also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2002).  When a claimed disorder is not 
included as a presumptive disorder, a direct service 
connection still may be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, under 38 U.S.C.A. § 1154(b), "the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated during combat with the enemy, satisfactory lay or 
other evidence of service incurrence or aggravation of the 
alleged disease or injury if consistent with the 
circumstances, conditions or hardships of such service." Id.  
Although these provisions do not establish service connection 
for a combat veteran, they do relax the adjudicative 
evidentiary requirements for determining what happened during 
the veteran's service.  Notwithstanding the above, the 
evidence still must establish that the veteran suffers from a 
current disability that is linked to his military service.  
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  As a result, the Board has the authority 
to favor one medical opinion over another.  See Cathell v. 
Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

With the above legal criteria in mind, the evidence will be 
briefly summarized.  The veteran's Form DD-214 indicates that 
during the Korean War, he served in Company B of the 159th 
Transatlantic Battalion (Boat) in Korea.  The veteran also 
claims that he was attached informally to the 461st Infantry 
Heavy Mortar Battalion "when they would get over run 
[sic]."  See Veteran's Statement in Support of Claim, dated 
in March 2003.  In addition, the veteran's Form DD-214 also 
indicates that he received the Combat Infantry Badge (CIB), 
which corroborates his claim that he served in combat during 
the Korean War.  

As discussed in Section I, the veteran's service records are 
unavailable and are presumed to have been destroyed in 1973 
during a fire at the National Personnel Records Center 
(NPRC).  

In support of his claim, the veteran has submitted private 
medical examination reports showing a current diagnosis of 
arthritis of his shoulders and hips and linking his arthritis 
to his military service.  One such report, dated in September 
1998, demonstrates a diagnosis of "generalized arthritis."  
The veteran's physician expounded on his diagnosis in a 
letter, dated in September 1998, which accompanied the 
examination report, in which he noted that the veteran had 
"arthritic condition multiple joints low back, both hips, 
both shoulders."  He concluded with the following medical 
opinion:
 
[t]his man's arthritic condition is 
most very likely related to this 
exposure that he experienced during 
[the Korean War].  Both of his 
shoulders and hips and also his lumbar 
spine [sic].  At that time, the 
soldiers were outfitted with improper 
uniform[s] to protect them from the 
severe weather that they encountered at 
that time.

In September 2001, a different private examiner diagnosed the 
veteran with arthritis and rendered the following medical 
opinion regarding the onset of his condition:

[The arthritis] could be the result of 
the extreme cold temperatures that the 
patient experienced during the Korean 
War, as well as, the result of the 
overuse of his shoulders and hips 
related to the performance of his 
duties . . .  Particularly in light of 
[the] history obtained that the 
patient's complaints have been 
persisting for much longer[,] it cannot 
be said that the patient's arthritis 
did not result from his involvement in 
the Korea [sic] War.

The veteran also underwent a VA examination in March 1999 in 
connection with his claim for entitlement to service 
connection for arthritis.  In her report, the VA examiner 
diagnosed the veteran with "DJD shoulders and hips 
bilaterally."  She further concluded that "based on x-ray 
and patient history, it is unlikely [the veteran's arthritic 
pain] is based upon cold weather exposure 43 years ago."

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds the veteran's account of his service 
in the Korean War to be credible.  In addition, it notes that 
the veteran's service medical records, which may have 
provided further corroboration of the veteran's claim, are 
unavailable, through no fault of the veteran.  

The Board further notes that the record contains two separate 
private medical opinions, dated in 1998 and 2001, rendered by 
physicians, which link the veteran's current arthritis to his 
cold exposure during the Korean War.  The Board has reviewed 
the report from the VA examination conducted in 1999 and 
notes that it does not indicate whether the VA examiner was a 
physician; the veteran asserts that the VA examiner was a 
nurse practitioner.  (See, e.g., veteran's Statement in 
Support of Claim, dated in October 2001.)  Furthermore, as 
one basis for her opinion, the VA examiner relied on the 
veteran's self-reported medical history that "he did not 
have the onset of this arthritic pain until approximately 
[1997]."  While the examiner's reliance on the veteran's 
self-reported history is understandable, a review of the 
claims file reveals a radiology report, dated in June 1990, 
which indicated "degenerative arthritic spurring of the 
thoracic spine."  The Board notes, therefore, that the VA 
examiner's opinion was based upon at least one incorrect 
factor.  Finally, the Board also notes that the "positive" 
medical evidence includes the most current examination 
report, which post-dates the "negative" VA examination 
report by nearly two years.

As a result, the Board concludes the weight of the 
"positive" evidence, principally the veteran's documented 
combat service and his two private medical examination 
reports dated in September 1998 and September 2001, is, at a 
minimum, in relative balance with that of the "negative" VA 
examination report dated in September 1999.  Accordingly, an 
award of service connection for arthritis of both shoulders 
and hips is warranted.  All reasonable doubt in this regard 
has been construed in favor of the veteran.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); Gilbert, 1 
Vet. App. at 49.  

ORDER

Entitlement to service connection for arthritis of both 
shoulders and hips is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



